Order entered October 7, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00302-CR

                   JEFFREY LEE PATTERSON, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F19-45392-J

                                     ORDER

      On February 20, 2020, appellant made a written request for the reporter’s

record in this appeal. That record was initially due on June 16, 2020. When it was

not filed, we notified court reporter Kimberly Xavier by postcard dated June 18,

2020 and directed her to file the reporter’s record by July 18, 2020, but the record

was not filed. We then ordered Ms. Xavier to file the reporter’s record by August

31, 2020. On September 1, 2020, Ms. Xavier requested an extension of time which

we granted making the reporter’s record due on September 24, 2020. To date, the
reporter’s record has not been filed and we have had no communication from Ms.

Xavier.

      The reporter’s record is 113 days past due. This appeal cannot proceed until

the reporter’s record is filed. In light of this, we ORDER court reporter Kimberly

Xavier not to sit until the reporter’s record is completed and filed with this Court.

      We DIRECT the Clerk to send copies of this order to the Honorable Gracie

Lewis, Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, official

court reporter, Criminal District Court No. 3; to the Dallas County Auditor’s

Office; and counsel for all parties.




                                              /s/    LANA MYERS
                                                     JUSTICE